DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2022 has been entered. 
This Office action is in response to the amendment filed October 18, 2022, which amends claims 1, 8, 10, 14, and 19 and adds claims 21-23. Claims 1 and 4-23 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed October 18, 2022, caused the withdrawal of the rejection of claims 1, 4-13, and 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth in the Office action mailed April 19, 2021.
Applicant’s amendment of the claims, filed October 18, 2022, caused the withdrawal of the rejection of claims 8 and 9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as set forth in the Office action mailed April 19, 2021.

Response to Arguments
Applicant's arguments filed October 18, 2022 have been fully considered but they are not persuasive.
Regarding the applicant’s argument the amendment overcomes the applicant’s claimed invention, the Office points out that Kai teaches that the host material can be 
    PNG
    media_image1.png
    163
    202
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    153
    182
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    154
    192
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    194
    195
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    159
    215
    media_image5.png
    Greyscale
,  
    PNG
    media_image6.png
    210
    181
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    162
    202
    media_image7.png
    Greyscale
 are a few examples (paragraphs [0038] and [0076], Table 3). These compounds still meet the applicant’s claimed host material limitations; therefore, given the teachings of Kim and Shin it would be obvious to make host mixtures that would meet the applicant’s claimed invention. The applicant’s claims, expect for claim 9, are still broad and teach a large variety of compounds that can be used as part of the host mixture in the electroluminescent device. Given the breadth of the applicant’s claims the teaching of Kai, Kim, and Shin still read on the applicant’s claimed invention and the applicant’s argument is not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, and 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2010/0187977) (hereafter “Kai”) in view of Kim et al. (WO 2012/015274), where Kim et al. (US 2014/0054564) (hereafter “Kim”) is used as the English equivalent, and Shi et al. (US 2004/0016907) (hereafter “Shi”).
Regarding claims 1, 4-8, and 1-23, Kai teaches an electroluminescent device comprising a light emitting layer composed of a host material and a phosphorescent dopant (paragraphs [0074]-[0076]). Kai teaches that the host material can be 
    PNG
    media_image1.png
    163
    202
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    153
    182
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    154
    192
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    194
    195
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    159
    215
    media_image5.png
    Greyscale
,  
    PNG
    media_image6.png
    210
    181
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    162
    202
    media_image7.png
    Greyscale
 are a few examples (paragraphs [0038] and [0076], Table 3). Kai teaches that the phosphorescent dopant is a metal complex using iridium (paragraph [0074]). Kai teaches that the light emitting layer is made by co-vapor deposition (paragraph [0074]).
Kai does not teach where the light emitting layer comprises a second host material and the where the light emitting layer is made by premixing the host material a vapor depositing the host from the same source.
Kim teaches a light emitting device where the light emitting layer comprises a host material and a phosphorescent dopant (paragraphs [0012], [0021]-[0053], [0105], and [0219]). Kim that the host can comprise one or two host materials that the host materials can be a variety of different compounds (paragraphs [0012] and [0229]). Kim teaches the 
    PNG
    media_image3.png
    154
    192
    media_image3.png
    Greyscale
 can be used as a second host material 
    PNG
    media_image3.png
    154
    192
    media_image3.png
    Greyscale
 as a second host compound that the device has improved lifetime (paragraphs [0227]-[0230]). Kim teaches that both host materials can be indolocarbazole compounds (paragraphs [0012] and [0021]-[0053]). Kim teaches that the layer is made using vapor deposition (paragraph [0219]).
Shi teaches a method of making an electroluminescent device (abstract).  Shi teaches that the method comprising evaporating all the materials for the light emitting layer in a single evaporation source (paragraph [0036]).  Shi teaches that there can be more than one host material and more than one light emitting layer in the single evaporation source as a homogenous mixture (paragraphs [0027], [0035], and [0038]).  Shi teaches that using a single evaporation source to form the light emitting layer eliminates the evaporation control problems associated with co-deposition from two independently controlled evaporation sources (paragraph [0036]).  Two of the problems with co-deposition is that it is hard to precisely control the deposition rates of each material and it is wasteful in terms of material utilization (paragraphs [0011] and [0012]).  Shi also teaches that using a single evaporation deposition source to form a predoped layer allows the layer to be consistent from device to device and provides an effectively way for forming the layer with a selected dopant concentration (paragraph [0017]). Shi teaches that it is beneficial that the materials in the premixed evaporation material have similar evaporation temperatures (paragraph [0039]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kai, so the light emitting layer comprises two host materials, where the second host material is 
    PNG
    media_image3.png
    154
    192
    media_image3.png
    Greyscale
 and the first host material is a compound of Kai, such as 
    PNG
    media_image1.png
    163
    202
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    153
    182
    media_image2.png
    Greyscale
, 
    PNG
    media_image4.png
    194
    195
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    159
    215
    media_image5.png
    Greyscale
,  
    PNG
    media_image6.png
    210
    181
    media_image6.png
    Greyscale
, or 
    PNG
    media_image7.png
    162
    202
    media_image7.png
    Greyscale
 (Kai teaches a variety of host materials not shown here but can be used), as taught by Kim. The motivation would have been to improve the lifetime of the device.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Kia in view of Kim so the light emitting layer was made by mixing the materials of the light emitting layer in a single deposition device and using vapor deposition to make the layer as taught by Shi.  The motivation would have been to improve the consistency of the layer from device to device. Also, it would have been obvious to select compounds that have similar evaporation temperatures, such as within 20°C of each other, as taught by Shi.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art Kai et al. (US 2010/0187977) (hereafter “Kai”) does not teach or make obvious the applicant’s claimed host mixtures. While the prior art teaches compounds taught by the applicant, the prior art does not teach or make obvious selecting the applicant’s claimed mixture; therefore, claim 9 comprises allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759